COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                    §
                                                                 No. 08-18-00120-CR
                                                    §
 EX PARTE:                                                         Appeal from the
                                                    §
 KELSEY FIELDS                                                    384th District Court
                                                    §
                                                               of El Paso County, Texas
                                                    §
                                                                 (TC# 20170D03143)
                                                    §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed, in accordance with the opinion of this Court. We therefore dismiss the appeal. This

decision shall be certified below for observance.


       IT IS SO ORDERED THIS 13TH DAY OF JULY, 2018.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.